                                                        1    Ronald J. Ellett (Bar No. 012697)
                                                             ELLETT LAW OFFICES, P.C.
                                                        2    2999 North 44th Street
                                                             Suite 330
                                                        3    Phoenix, Arizona 85018
                                                             Telephone: (602) 235-9510
                                                        4    Facsimile: (602) 235-9098

                                                        5    Attorney for Plaintiff

                                                        6                             In the United States Bankruptcy Court
                                                        7                                   For the District of Arizona
                                                        8
                                                             In re:                               )               In Proceedings Under Ch. 7
                                                        9                                         )
                                                             MARIA THERESA RICO,                  )
                                                       10                                         )               Case No. 0:13-bk-05023-BMW
                                                                               Debtor.            )
                                                       11                                         )
ELLETT LAW OFFICES, P.C.




                                                                                                  )               Adv No. _____________
                                                                                                  )
                  2999 North 44 th Street, Suite 330




                                                       12
                                                             ERIKKA RICO,                         )
                      Phoenix, Arizona 85018




                                                       13                                         )                 COMPLAINT FOR DECLARATORY
                          (602) 235-9510




                                                                               Plaintiff,         )                   RELIEF OR ALTERNATIVELY
                                                       14                                         )                  PARTITION OF REAL PROPERTY
                                                             v.                                   )
                                                       15                                         )
                                                             MARIA THERESA RICO and               )
                                                       16    JIM D. SMITH                         )
                                                                                                  )
                                                       17                     Defendants.         )
                                                             ____________________________________ )
                                                       18

                                                       19

                                                       20
                                                                      The Plaintiff, Erikka Rico, (“Erikka”) by and through counsel, as and for her Complaint
                                                       21
                                                             states as follows:
                                                       22
                                                                          JURISDICTION, VENUE, AND PARTIES TO THE COMPLAINT
                                                       23

                                                       24             1.This Court has jurisdiction over this adversary proceeding and the parties to the
                                                       25    proceeding pursuant to 28 U.S.C. §§ 157 and 1334.
                                                       26

                                                       27



                                                       Case 0:13-bk-05023-BMW         Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19             Desc
                                                                                      Main Document    Page 1 of 7
                                                        1            2. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I). This adversary

                                                        2    proceeding is being filed in connection with the bankruptcy case of Maria Theresa Rico, case

                                                        3    number 0:13-bk-05023-BMW, pending in the United States Bankruptcy Court for the District of

                                                        4    Arizona. As such, venue is proper in this Court, pursuant to 28 U.S.C. § 1409(a).

                                                        5

                                                        6            3. Maria Theresa Rico is the Debtor in the aforementioned Bankruptcy Case.

                                                        7

                                                        8            4. Jim D. Smith is the Trustee in the above pending action.

                                                        9
                                                       10            5. An adversary proceeding is appropriate in this matter pursuant to Bankruptcy Rule

                                                       11    7001 because it is a proceeding to determine the validity, priority, or extent of a lien or other
ELLETT LAW OFFICES, P.C.




                                                             interest in property.
                  2999 North 44 th Street, Suite 330




                                                       12
                      Phoenix, Arizona 85018




                                                       13                            BACKGROUND AND GENERAL ALLEGATIONS
                          (602) 235-9510




                                                       14

                                                       15            6. In or around February 2008, the Plaintiff contracted to purchase a home located at

                                                       16    43560 West Elizabeth Avenue, Maricopa, Arizona. 85138. (the “Maricopa Home”) The tax

                                                       17    parcel ID is 512-38-40406. The legal description is “Lot 404, of Senita Unit 1, according to

                                                       18    Cabinet E, Slide 137 records of Pinal County, Arizona.”

                                                       19

                                                       20            7. The purpose of the purchase was to provide a home for the Plaintiff and her minor

                                                       21    children. The Plaintiff was a single mother, aged 30, at the time of the application making

                                                       22    $49,000 per year as a legal assistant. A copy of the loan application, dated March 20, 2008, is

                                                       23    attached as Exhibit A.

                                                       24

                                                       25            8. The Maricopa Home was purchased on or about May 14, 2008.

                                                       26

                                                       27            9. The debtor is Erikka’s mother.

                                                                                                             2

                                                       Case 0:13-bk-05023-BMW         Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19               Desc
                                                                                      Main Document    Page 2 of 7
                                                        1
                                                                      10. Both Erikka and her mother are listed on legal title to the Maricopa Home, see Exhibit
                                                        2
                                                             B.
                                                        3

                                                        4
                                                                      11. Erikka and Erikka’s minor children have lived in the Maricopa Home since it was
                                                        5
                                                             purchased in 2008.
                                                        6

                                                        7
                                                                      12. The debtor has never lived at the Maricopa Home.
                                                        8

                                                        9
                                                                      13. Erikka has paid all the property taxes on the Maricopa Home. The debtor has never
                                                       10
                                                             paid any of the property taxes on the Maricopa Home.
                                                       11
ELLETT LAW OFFICES, P.C.
                  2999 North 44 th Street, Suite 330




                                                       12
                                                                      14. Erikka has paid all of the principal, interest, and insurance payments on the Maricopa
                      Phoenix, Arizona 85018




                                                       13
                          (602) 235-9510




                                                             Home. The debtor has never paid any of the principal, interest or insurance on the Maricopa
                                                       14
                                                             Home.
                                                       15

                                                       16
                                                                      15. Erikka has deducted the mortgage interest for the Maricopa Home on her tax returns.
                                                       17
                                                             The debtor has never taken any deductions on the Maricopa Home on her taxes for the Maricopa
                                                       18
                                                             Home .
                                                       19

                                                       20
                                                                      16. Erikka has made ALL of the payments of any kind connected to the Maricopa Home.
                                                       21
                                                             The debtor has never made any of the payments of any kind on the Maricopa Home.
                                                       22
                                                       23             17. It has always been understood between Erikka and her mother that the Maricopa Home
                                                       24    belonged 100% to Erikka and the debtor had no beneficial interest in the Maricopa Home.
                                                       25

                                                       26             18. The debtor did not list any ownership interest in the Maricopa Home in her bankruptcy
                                                       27

                                                                                                               3

                                                       Case 0:13-bk-05023-BMW         Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19                 Desc
                                                                                      Main Document    Page 3 of 7
                                                             schedules filed in 2013.
                                                        1

                                                        2
                                                                    19. Erikka played no part in completing her mother’s bankruptcy schedules or in any
                                                        3
                                                             aspect of the mother’s bankruptcy.
                                                        4
                                                                    20. On October 23, 2013 a Claim Bar date was noticed at docket 27. The claims Bar Date
                                                        5
                                                             was 1/23/2014. The proof of claims filed with the court total $33,220.43.
                                                        6
                                                                    21. When the Maricopa Home was purchased in 2008 the price was $193,000. Erikka has
                                                        7
                                                             a contract to sell the Maricopa Home at the price of $490,000 which will produce net proceeds
                                                        8
                                                             of $267,968 after payment of all encumbrances. The transaction is an arms -length sale. The price
                                                        9
                                                             is at the current fair market value of the home.
                                                       10
                                                                    22. Although the total allowed claims in the bankruptcy case are only $33,220.43 , Erikka,
                                                       11
ELLETT LAW OFFICES, P.C.




                                                             through counsel, offered to work with the trustee to get the sale approved and closed with half of
                  2999 North 44 th Street, Suite 330




                                                       12
                                                             the proceeds to be held by the trustee pending a determination by this courts of the parties’
                      Phoenix, Arizona 85018




                                                       13
                          (602) 235-9510




                                                             respective rights to the funds. The offer, which was turned down flat by the trustee, is evidenced
                                                       14
                                                             by the attached email (Exhibit C) which stated:
                                                       15
                                                                           Jim:
                                                       16                  I called yesterday and sent the email below. Here’s my client’s
                                                       17          revisions to the agreement. You’ll see it protects the bankruptcy estate’s
                                                                   interests by turning over 50% of the proceeds but allows my client to preserve
                                                       18
                                                                   her rights, too.
                                                       19                  I note the claims in this case are far smaller than the amount being
                                                       20          turned over to you. Once we both have completed our due diligence, I would
                                                                   expect we could come to a fair arraignment.
                                                       21
                                                                          The sale could be lost unless we both move quickly.
                                                       22
                                                                    23. The trustee has taken the position that the property may only be sold if Erikka waives
                                                       23
                                                             her claims that she owns 100% of the beneficial interest in her home. (See Exhibit D).
                                                       24
                                                                    24. 11 U.S.C 541(d) states as follows:
                                                       25
                                                                               Property in which the debtor holds, as of the commencement of
                                                       26              the case, only legal title and not an equitable interest, such as a mortgage
                                                                       secured by real property, or an interest in such a mortgage, sold by the
                                                       27              debtor but as to which the debtor retains legal title to service or supervise

                                                                                                             4

                                                       Case 0:13-bk-05023-BMW           Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19                Desc
                                                                                        Main Document    Page 4 of 7
                                                                         the servicing of such mortgage or interest, becomes property of the estate
                                                        1                under subsection (a)(1) or (2) of this section only to the extent of the
                                                                         debtor’s legal title to such property, but not to the extent of any equitable
                                                        2                interest in such property that the debtor does not hold.

                                                        3           25. The United States Supreme Court in U.S. V. Whiting Pools, Inc, 103
                                                             S.Ct. 2309, n.8, has explained as follows:
                                                        4
                                                                             Section 541(a)(1) speaks in terms of the debtor's “interests ... in
                                                        5            property,” rather than property in which the debtor has an interest, but
                                                                     this choice of language was not meant to limit the expansive scope of the
                                                        6            section. The legislative history indicates that Congress intended to
                                                                     exclude from the estate property of others in which the debtor had some
                                                        7            minor interest such as a lien or bare legal title. See 124 Cong.Rec. 32399,
                                                                     32417 (1978) (remarks of Rep. Edwards); id., at 33999, 34016–34017
                                                        8            (remarks of Sen. DeConcini); cf. § 541(d) (property in which debtor
                                                                     holds legal but not equitable title, such as a mortgage in which debtor
                                                        9            retained legal title to service or to supervise servicing of mortgage,
                                                                     becomes part of estate only to extent of legal title); 124 Cong.Rec. 33999
                                                       10            (1978) (remarks of Sen. DeConcini) (§ 541(d) “reiterates the general
                                                                     principle that where the debtor holds bare legal title without any
                                                       11            equitable interest, ... the estate acquires bare legal title without any
ELLETT LAW OFFICES, P.C.




                                                                     equitable interest in the property”). Similar statements to the effect that
                                                                     § 541(a)(1) does not expand the rights of the debtor in the hands of the
                  2999 North 44 th Street, Suite 330




                                                       12
                                                                     estate were made in the context of describing the principle that the estate
                      Phoenix, Arizona 85018




                                                       13            succeeds to no more or greater causes of action against third parties than
                          (602) 235-9510




                                                                     those held by the debtor. See H.R.Rep. No. 95–595, pp. 367–368 (1977).
                                                       14            These statements do not limit the ability of a trustee to regain possession
                                                                     of property in which the debtor had equitable as well as legal title.
                                                       15

                                                       16

                                                       17                                              Count I

                                                       18               (Declaration that Maria Theresa Rico’s Bankruptcy Estate owns only bare legal tile

                                                       19     and Request for Order Abandoning the Bankruptcy Estate’s interest as inconsequential.)

                                                       20

                                                       21               26. Erikka repeats the allegations set forth in paragraphs 1-25 as if fully set forth

                                                              herein.
                                                       22
                                                                        27. Bankruptcy courts have uniformly recognized that bare legal title is of inconse-
                                                       23
                                                              quential value to an estate. See Geremia v. Dwyer (In re Dwyer), 250 B.R. 472 (Bankr.D.
                                                       24
                                                              R.I.2000) and cases cited therein.
                                                       25
                                                                        28. Based on the facts set forth above and 11 U.S.C 541(d) the trustee holds only bare
                                                       26
                                                              legal title.
                                                       27

                                                                                                                 5

                                                       Case 0:13-bk-05023-BMW          Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19                   Desc
                                                                                       Main Document    Page 5 of 7
                                                                        29. 11 U.S.C. 554 provides that: “On request of a party in interest and after notice and
                                                        1
                                                              a hearing, the court may order the trustee to abandon any property of the estate that is
                                                        2
                                                              burdensome to the estate or that is of inconsequential value and benefit to the estate.”
                                                        3
                                                                        30. Erikka is a party-in-interest and will be concurrently requesting abandonment of
                                                        4
                                                              the property in the administrative case with notice to all entities on the master mailing list.
                                                        5
                                                                        Wherefore, pursuant to Count I Erikka requests:
                                                        6
                                                                        A) an order declaring that the bankruptcy estate of Maria Theresa Rico holds only bare
                                                        7
                                                              legal title to the Maricopa Home, declaring that said bare legal title is of inconsequential value
                                                        8
                                                              to the estate, and compelling the trustee to abandon the estate’s interest in the Maricopa
                                                        9
                                                              Home.
                                                       10
                                                                        B) For such other relief as is just under the premises.
                                                       11
ELLETT LAW OFFICES, P.C.




                                                                                               Count II
                  2999 North 44 th Street, Suite 330




                                                       12
                                                                               ( Partition pursuant to A.R.S. 12-1211)
                      Phoenix, Arizona 85018




                                                       13
                          (602) 235-9510




                                                       14
                                                                        31. Erikka repeats the allegations set forth in paragraphs 1-30 as if fully set forth
                                                       15
                                                              herein.
                                                       16

                                                       17
                                                                        32. The trustee is presently using the estate’s ownership of legal tile to block a sale
                                                       18
                                                              for the real property that would produce proceeds far in excess of the claims against the estate.
                                                       19
                                                              The trustee is using is power to block the sale in order to try and extract concessions from
                                                       20
                                                              Erikka.
                                                       21

                                                       22               33. A.R.S. 12-1211 allows a partition of property. When a property cannot be
                                                       23     subdivided it may be sold with the court to then determine the distribution of the proceeds
                                                       24     according to the respective ownership interest. Under the circumstance of this case, the
                                                       25     partition of the property can only be achieved by selling the property.
                                                       26

                                                       27

                                                                                                                6

                                                       Case 0:13-bk-05023-BMW           Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19                 Desc
                                                                                        Main Document    Page 6 of 7
                                                                      Wherefore as alternative relief under Count II, Erikka requests that the court order:
                                                        1
                                                                      A) the sale of the property with the Court to determine the equitable owner ship
                                                        2
                                                              interest of the parties
                                                        3
                                                                      B) that she owns 100% of the equitable interest in the property.
                                                        4
                                                                      C) such other relief as is just under the premises.
                                                        5

                                                        6                     DATED this 13thday of May, 2021.

                                                        7                                                            ELLETT LAW OFFICES, P.C.

                                                        8
                                                                                                                     /s/ Ronald J. Ellett
                                                        9                                                            Ronald J. Ellett
                                                                                                                     2999 North 44th Street
                                                       10                                                            Suite 330
                                                                                                                     Phoenix, Arizona 85018
                                                       11
ELLETT LAW OFFICES, P.C.
                  2999 North 44 th Street, Suite 330




                                                       12
                      Phoenix, Arizona 85018




                                                       13
                          (602) 235-9510




                                                       14

                                                       15

                                                       16

                                                       17

                                                       18

                                                       19

                                                       20

                                                       21

                                                       22
                                                       23

                                                       24

                                                       25

                                                       26

                                                       27

                                                                                                             7

                                                       Case 0:13-bk-05023-BMW           Doc 91 Filed 05/13/21 Entered 05/13/21 16:43:19              Desc
                                                                                        Main Document    Page 7 of 7
